Citation Nr: 1419792	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of a broken rib.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and Spouse




ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1981 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO denied service connection for migraine headaches and residuals of a broken rib.  The Board remanded the case in August 2013 to provide the Veteran with a Board hearing.  The Veteran testified at a Board Video hearing in October 2013 before the undersigned Veterans Law Judge (VLJ), and a copy of the transcript has been associated with the record.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Headaches were not chronic in active service.

2.  The Veteran's current chronic headaches are not etiologically related to active service.

3.  Residual symptoms from a broken rib were not chronic during service.
4.  The Veteran's current chest wall pain is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for residuals of a broken rib have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In a July 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran was notified in August 2010 that his service treatment records are incomplete, that a portion was unavailable for review, and that he should submit any records in his possession.  The claims file includes a September 2010 memorandum regarding the formal finding on the incomplete service treatment records, which discussed the attempts to obtain those records.  In addition, the Veteran was provided a statement of the case in August 2011.  The case was remanded by the Board in August 2013, and a Board Video hearing was provided to the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  Service treatment records, private treatment records, VA treatment records, and lay statements have been associated with the record.  As discussed above, the Veteran  and his spouse testified before the undersigned VLJ in August 2013.

Because the weight of the evidence does not demonstrate symptoms or complaints related to the claimed headaches and residuals of a broken rib in service, and, as the Board will discuss in more detail below, the Veteran has not provided credible evidence of an injury or event in service for which current can be related, there is no duty to provide a VA medical examination.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that an additional VA examination or opinion could aid in substantiating the current claim for service connection.  Absent a finding of an injury, event, disease, or symptoms in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide to provide a medical examination.  For these reasons, the Board finds that a remand for a medical opinion is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Disability Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

In this case, headaches and residuals of a broken rib are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service Connection for Headaches

The Veteran contends that his chronic headaches are due to active service.  He reported that he was exposed to a rocket being launched over his vehicle, when he drove an officer to a test site and was not invited into a bunker, and that his headaches started a few days after this incident.  The Veteran testified in October 2013 that his headaches have been constant since this incident in service.

After review of the evidence, lay and medical, the Board finds that headaches were not chronic during service.

Service treatment records available are absent for any complaints of, treatment for, or diagnosis of headaches.  The Board notes that the Veteran's separation examination is not of record.  Four months following service separation, in January 1984, the Veteran, however, filed an original claim for disability compensation for hearing loss, and was provided a general medical examination.  During the February 1984 general medical examination, the Veteran's only complaint was hearing loss.  Upon examination the Veteran's head, face, and neck were found to be within normal limits.  In an Ear, Nose, and Throat (ENT)-Rating Examination in March 1984, the Veteran reported a history of hearing loss with "no other complaints."  The Veteran was found to a have a normal ENT examination and normal general medical examination.  See VA Standard Form 507, dated March 7, 1984; see also VA Form 21-2545, dated March 20, 1984.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, the Veteran filed a claim for service connection in 1984, four months after separation from service, but did not mention headaches at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here a veteran takes action regarding another claim, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1984 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure.  In such circumstances, it is more reasonable to expect a full reporting then for certain symptomatology to be omitted.  Thus the Veteran's inaction regarding a claim for headaches at the time of the 1984 claim may be interpreted as indicative of the lack of headaches at the time he filed the claim.  The Board also finds it unlikely that the Veteran would file a disability compensation claim for hearing loss, but not file a claim for headaches due to the same in-service incident of a rocket being launched over his vehicle, had headaches been present when the claim for hearing loss was filed.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The absence of a claim for service connection for headaches when claiming hearing loss is consistent with the Veteran's general medical examination in 1984, which, likewise, reflects an absence of symptoms or complaints related to headaches or any disability other than hearing loss.

In June 2010, the Veteran filed a claim for bilateral hearing loss and tinnitus, in which he explained that he was exposed to the acoustic trauma of a laser guided firing range, and could not hear for about 24 hours after, had a headache, and ringing in his ears.  The Veteran stated that "since [that] time, [he] had gradually worsening hearing loss and a constant ringing in [his] ears.  The Board notes that the Veteran did not list headaches as a disability he was claiming, and he did not report having headaches since that time, as he did worsening hearing loss and ringing in the ears.  See VA Form 21-526, received June 2, 2010, Part B, page 1-2.

In a June 2010 Statement in Support of Claim, the Veteran described in detail the incident on the firing range and its affect on his hearing.  At the end of the statement the Veteran mentioned after that day he had "frequent migraine headaches," but provided no description of them or any details as to the onset of these headaches.  

VA treatment records for August 2011 indicate the Veteran had headaches, declined a neurology review, and declined migraine prophylactic medication.

In perfecting his appeal, in October 2011, the Veteran reported that he had no formal treatment for his headaches until now and that he treated his headaches with over-the-counter medication until his headaches became so strong that he had to seek formal medical treatment.

The Veteran's spouse submitted a lay statement in October 2013 stating that the Veteran has daily headaches for which he takes non-prescription medication every four to six hours.  The Board finds the spouse's statement regarding the Veteran's headaches competent and credible; however, it provides no evidence of a nexus between the Veteran's headaches and active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)  Therefore, the Board assigns it little probative weight.

The Veteran also submitted a lay statement from friends, who had known him before he went into active service, who reported "there had never been a medical issue with him."  The Board finds this lay statement provides no probative evidence as to the incidents reported during service or the Veteran's current symptoms.

Private treatment records from October 2013 indicate the Veteran reported to his private physician that he was not hit by debris when the tank fired, he never fell, and he had no other injury at the time.  He further reported that a few days later he developed chronic daily headaches.  The Veteran stated that he has two kinds of headaches, one more severe than the other, and that they do not interrupt his activity level or work.  He reported that the headaches have not changed in frequency or severity since 1981, when they first began.

Upon examination in October 2013, the private physician found the Veteran was well appearing with no acute distress.  Cranial nerves II through XII were intact grossly.  Pupils were equal bilaterally and reactive to light.  Fundi was easily visualized and appeared normal bilaterally.  The Veteran was diagnosed with chronic daily headaches.  The private physician opined that it was impossible to decide if the incident of being near a firing tank caused the Veteran's headaches.  The private physician explained that the headaches did not start for a few days after the incident.

The Board finds that the absence of contemporaneous in-service reports by the Veteran between March 1982 and June 1983, as demonstrated by the record, and clinical findings shortly following separation, as well as the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service, are more probative than the statements regarding headaches made pursuant to the recent claims for compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Pond v. West, 12 Vet. App. 341 (1999).  In addition, the Board finds the Veteran's statements about the frequency and severity of his headaches inconsistent, and therefore, less credible.

The Board finds that the Veteran's current chronic headaches are not etiologically related to active service.  In addition, the Board finds that the Veteran is not competent to diagnose his current headache disability as etiologically related to his active service.  As a lay person the Veteran lacks the training and medical expertise to make such a complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As such, the weight of the competent and probative evidence is against the claim, and service connection for headaches is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of a Broken Rib

The Veteran contends that his current chest wall pain is due to active service.  The Veteran reported that in 1981 he broke his rib during basic training when he smashed his ear plug container into his chest; and he was transported to the clinic/hospital and seen by a doctor, who suggested that he wait until his rib healed to go through basic training again at a later time.  The Veteran chose to deal with the pain and finish basic training; was told the doctor would inform his drill sergeant; and "that was the last the [Veteran] heard of it."  The Veteran testified in October 2013 that the pain in his chest makes it difficult for him to lie down and sleep.  

After review of the evidence, lay and medical, the Board finds that residuals of a broken rib were not chronic during service.

Service treatment records are absent for any complaints of, treatment for, or diagnosis of a broken rib, residuals of a broken rib, a xiphoid process condition, or chest wall pain.  A November 1981 treatment record noted a complaint of small lump on the chest wall and the impression was lymph node.  As discussed above, the Veteran filed an original claim for disability compensation in January 1984, at which time he did not seek compensation for residuals of a broken rib.  He was provided a general medical examination, four months following service separation, in February 1984, at which time he also raised no complaints regarding residuals of a broken rib, a xiphoid process condition, or chest wall pain.  Upon examination in February 1984, chest X-rays and the musculoskeletal examination was normal.

In June and July 2010, 17 years after service separation, the Veteran provided statements describing how he broke a rib during a training exercise in 1981 when his ear plugs case broke into his chest.  The Veteran also stated that his broken rib did not heal correctly where it connects to the sternum, and it curves upward, and is painful at times depending on his activity.

According to the records of evidence, VA treatment was established for the Veteran in May 2011, at which time he requested an examination of the xiphoid process.  The Veteran's chest X-ray was normal.  VA treatment records for August 2011 indicate the Veteran had chest wall pain.

In October 2013, the Veteran's spouse submitted a lay statement that the Veteran's xiphoid process sticks out of his chest and causes him pain day and night, and that he can only sleep a few hours a night.  The Veteran also submitted a page of notes written to him by what appear to be fellow Service Members, including one which reads, "you should [have gotten] out with that broken rib."  The Board finds these statements competent and credible, as they are within the realm of personal knowledge of his spouse or of someone who served with him in basic training.  The Board also finds that these statements provide no evidence of a nexus between the Veteran's broken rib in service and his current chest wall pain, and therefore, are assigned no probative weight regarding the etiology of the Veteran's chest wall pain.

Private treatment records from October 2013 indicate the Veteran reported to his private physician that he broke a plastic container on his chest causing an injury during service.  The Veteran stated that the worst of the pain from the injury in service healed over a couple of weeks, but he was left with a lump on the area of the xiphoid process and constant discomfort in that area.  He reported that the pain is there every day, every minute, and that the pain worsens when he lies on his back or sometimes when he lifts a lot.  It is not tender to the touch, and the pain has not changed in severity or frequency since the initial injury.  

Upon examination in October 2013, the chest wall was completely nontender to palpation.  The xiphoid process angled anteriorly, so the Veteran had about a 2-cm lump at the tip of the xiphoid process.  It was not tender to touch.  There was no tenderness to the epigastrium or the remainder of the sternum or chest wall.  The Veteran was diagnosed with chest wall pain.  The private physician opined that it was difficult to say if the lump at the xiphoid process was caused by the injury in service.  The private physician explained that some people have this anatomic lump from the time of birth.

The Veteran is competent to report pain in his chest; however, the Veteran's statements regarding this pain are inconsistent, and the Board finds him not credible.  See Layno, 6 Vet. App at 469.  As discussed above, the Veteran did not report any complaints of chest pain or residuals of a broken rib in 1984 when he was given a general medical examination shortly after service separation.  It is reasonable to interpret the Veteran's inaction regarding a claim for residuals of a broken rib as indicative of a lack of symptoms at that time.  Kahana, 24 Vet. App. at 438; Cf. AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7).  In 2010, he reported that he experienced pain depending on his activity; and in an October 2013 private medical examination, the Veteran reported that his pain was constant and had not changed in severity since the initial injury.  In addition, the Board finds that the Veteran is not competent to diagnose his current chest wall pain as etiologically related to his broken rib during active service.  As a lay person the Veteran lacks the training and medical expertise to make such a complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

After review of the evidence, lay and medical, the Board finds that the Veteran's current chest wall pain is not etiologically related to active service.  For these reasons, the Board finds that the weight of the competent and probative evidence is against the claim for service connection for residuals of a broken rib, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is denied.

Service connection for residuals of a broken rib is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


